DETAILED ACTION
The response filed on 06/08/2022 has been entered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Status
Claims 1, 2, 4, 5, 15, 16, 18, 23-26 and 28 have been amended.
No claim(s) has/have been cancelled or added.
Claims 1-30 are currently pending for examination.

Response to Arguments
Applicant's Remarks (on page 9), filed 06/08/2022, regarding Claim Objections have been fully considered and the claims have been amended.  The objections to claims 1, 15, 23-25 and 28 have been withdrawn in view of the amendment.
Applicant's arguments, filed 06/08/2020, with respect to claims 1, 15, 25 and 28 have been fully considered but are moot in view of the new ground(s) of rejection. The amendments to the claims necessitated the new ground(s) of rejection discussed below. 
This Office action is made Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-7, 11-12, 15, 17-18, 25 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fu et al. (US 2022/0052787 A1) hereinafter “Fu” in view of Hooli et al. (US 2021/0344467 A1) hereinafter “Hooli”.

Regarding claims 1 and 25, Fu discloses Claim 1 of a method for wireless communications by a user equipment (UE) (see FIG. 12; see ¶ [0217], Terminal device), and Claim 25 of an apparatus for wireless communications by a user equipment (UE) (see FIG. 12; see ¶ [0217], Terminal device), comprising: a memory; and a processor coupled with the memory (see FIG. 12; see ¶ [0230], Terminal device includes a processor and a memory), comprising:
receiving, from a network entity, a configuration for conditional configured grant (CG) occasions for uplink transmission, each conditional CG occasion having multiple conditional CG resources (see FIG. 10; see ¶ [0181-82], the network device configures multiple sets of CG resources for the UE through an RRC reconfiguration message, the multiple sets of CG resources being configured as repetitions); and
deciding to perform uplink transmission on the one of the conditional CG resources when the one of the conditional CG resources are available (see FIG. 10; see ¶ [0157-58] [0198-99], UE starts transmitting the data based on the target position on the selected CG transmission resource).
Fu does not explicitly disclose monitoring for signals from one or more other UEs to determine availability of one of the conditional CG resources.
However, Hooli discloses monitoring, within sensing windows configured for the conditional CG resources, for signals from one or more other UEs to determine availability of one of the conditional CG resources of a conditional CG occasion, wherein the one of the conditional CG resource are not available when a predefined sequence of the signals is detected within the sensing windows (see ¶ [0087-89], to perform sequence detection procedure with the transmitted configuration information and to determine whether the first terminal device is already transmitting with the secondary CG PUSCH resource (i.e., to determine availability of conditional CG resource) to detect a pre-define DMRS sequence during a pre-defined sequence detection phase and consider the secondary CG PUSCH resource is occupied (i.e., not available)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide monitoring for signals from one or more other UEs to determine availability of one of the conditional CG resources as taught by Hooli, in the system of Fu, so that it would provide to improve resource efficiency (Hooli: see ¶ [0103]).

Regarding claims 3, 17 and 27, the combined system of Fu and Hooli discloses wherein the multiple conditional CG resources share a same sending window (Fu: see ¶ [0181] [0139], multiple sets of CG resources available at the same time and sending through an RRC reconfiguration message).

Regarding claim 4 and 18, the combined system of Fu and Hooli discloses wherein the predefined sequence is demodulation reference signal (DMRS) sequence (Hooli: see ¶ [0089], to detect a pre-define DMRS sequence).

Regarding claim 5, the combined system of Fu and Hooli discloses wherein the UE determines that the conditional CG resource is unavailable when the UE detects within the corresponding sending window that an energy of the predefined sequence is more than a threshold value (Hooli: see ¶ [0089], to detect a pre-define DMRS sequence based on comparing a metric indicating the sequence detection energy to a pre-defined and/or preconfigured threshold). 

Regarding claim 6, the combined system of Fu and Hooli discloses wherein the configuration indicates a periodicity and a timing varying offset (Fu: see ¶ [0072], the CG resource is a periodic resource and the CG resource of each period includes repetitions and Hooli: see ¶ [0094-95], multiple CG resources with different time offsets with periodicity).

Regarding claim 7, the combined system of Fu and Hooli discloses further comprising:
determining a location, in time, of the conditional CG resources for a given conditional CG occasion based, at least in part, on the time varying offset (Fu: see ¶ [0072], the CG resource is a periodic resource and the CG resource of each period includes repetitions and Hooli: see ¶ [0094-95], multiple CG resources with different time offsets with periodicity).

Regarding claim 11, the combined system of Fu and Hooli discloses further comprising:
performing a pseudo random selection to identify a subset of the conditional CG resources that are available based on the monitoring (Fu: see ¶ [0150-51], UE determines a target position upon receiving through RRC message and see ¶ [0087-89], to perform sequence detection procedure with the transmitted configuration information and to determine whether the first terminal device is already transmitting with the secondary CG PUSCH resource (i.e., to determine availability of conditional CG resource)); and
randomly selecting one conditional CG resource from the subset of the conditional CG resources to perform uplink transmission (Fu: see ¶ [0157-58], UE starts transmitting based on the target position in the CG resource).
Regarding claim 12, the combined system of Fu and Hooli discloses further comprising:
determining indices corresponding to the subset of the conditional CG resources by running hashing functions corresponding to the subset of the conditional CG resources in parallel (Fu: see ¶ [0157-58], UE starts transmitting based on the target position in the CG resource configure with the repetition).

Regarding claims 15 and 28, Fu discloses Claim 25 of a method for wireless communications by a network entity (see FIG. 13; see ¶ [0231], Network device), and Claim 28 of an apparatus for wireless communications by a network entity (see FIG. 13; see ¶ [0231], Network device), comprising: a memory; and a processor coupled with the memory (see FIG. 13; see ¶ [0242], Network device includes a processor and a memory), comprising:
generating a configuration for conditional configured grant (CG) occasions for uplink transmission, each conditional CG occasion having multiple conditional CG resources (see FIG. 10; see ¶ [0181-82], the network device configures multiple sets of CG resources for the UE through an RRC reconfiguration message, the multiple sets of CG resources being configured as repetitions); and
sending, to a user equipment (UE), the configuration to (see FIG. 9 and 10; see ¶ [0181-82], sending configured multiple sets of CG resources for the UE through an RRC reconfiguration message):
deciding to perform uplink transmission on the one of the conditional CG resources when the one of the conditional CG resources are available (see FIG. 10; see ¶ [0157-58] [0198-99], UE starts transmitting the data based on the target position on the selected CG transmission resource).
Fu does not explicitly disclose monitoring for signals from one or more other UEs to determine availability of one of the conditional CG resources.
However, Hooli discloses monitor within sensing windows configured for the conditional CG resources, for signals from one or more other UEs to determine availability of one of the conditional CG resources of a conditional CG occasion, wherein the one of the conditional CG resource are not available when a predefined sequence of the signals is detected within the sensing windows (see ¶ [0087-89], to perform sequence detection procedure with the transmitted configuration information and to determine whether the first terminal device is already transmitting with the secondary CG PUSCH resource (i.e., to determine availability of conditional CG resource) to detect a pre-define DMRS sequence during a pre-defined sequence detection phase and consider the secondary CG PUSCH resource is occupied (i.e., not available)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide monitoring for signals from one or more other UEs to determine availability of one of the conditional CG resources as taught by Hooli, in the system of Fu, so that it would provide to improve resource efficiency (Hooli: see ¶ [0103]).

Claims 2, 8-10, 13-14, 16, 19-24, 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Fu in view of Hooli further in view of Cao et al. (US 2021/0144750 A1) hereinafter “Cao”.
Regarding claims 2, 16 and 26, the combined system of Fu and Hooli discloses wherein:
the UE determines that a conditional CG resource is unavailable if the UE detects, within a corresponding sensing window (Hooli: see ¶ [0087-89], to determine whether the first terminal device is already transmitting with the secondary CG PUSCH resource (i.e., to determine availability of conditional CG resource) to detect a pre-define DMRS sequence during a pre-defined sequence detection phase and consider the secondary CG PUSCH resource is occupied (i.e., not available)), but does not explicitly disclose a reservation message reserving resources.
However, Cao discloses a reservation message, sent by another UE, reserving resources in the conditional CG resource of a future conditional CG occasion (Cao: see FIG. 15; see ¶ [0042] [0190], monitoring for a reservation by another UE that overlaps with the transmission resource reserved within a respective preemption window).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide a reservation message reserving resources as taught by Cao, in the combined system of Fu and Hooli, so that it would provide to help resolve persistent collisions and improve the reliability using configured grant resource configurations information (Cao: see ¶ [0225]).

Regarding claims 8 and 19, the combined system of Fu, Hooli and Cao discloses wherein the reservation message indicates at least one of: a time domain resource allocation (TDRA) (Fu: see ¶ [0097-0101], sets of CG resources have overlap in the time domain and Hooli: see ¶ [0060], the PUSCH resources may be different in frequency and/or in time and Cao: see ¶ [0090], indicate the time domain location of the resource).
Regarding claims 9 and 20, the combined system of Fu, Hooli and Cao discloses wherein the FDRA indicated in the reservation message is different from a FDRA used for transmitting the reservation message (Claims 8 and 19 recite multiple functionalities by using “at least one of” in a selective way. Since Examiner has shown the teaching of at least one functionality, the claim limitation(s) is/are still met which dependent upon the claim).

Regarding claim 10, the combined system of Fu, Hooli and Hooli discloses further comprising:
after detecting the reservation message, validating a reservation of the conditional CG resource with a sequence-based detection (Fu: see ¶ [0150-51], UE determines a target position upon receiving through RRC message and Hooli: see ¶ [0089], to detect a pre-define DMRS sequence and Cao: see ¶ [0096] [0236], the configuration includes RV sequence or DMRS configuration).

Regarding claims 13, 21 and 29, the combined system of Fu and Hooli does not explicitly disclose receiving a retransmission command.
However, Cao discloses receiving, from the network entity, a retransmission command, wherein a size of the subset of the conditional CG resources that are available for the retransmission is dynamically increased based on the retransmission command (Cao: see ¶ [0099] [0107] [0113], the base station to provide retransmission resource by sending a retransmission scheduling grant).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving a retransmission command as taught by Cao, in the combined system of Fu and Hooli, so that it would provide to help resolve persistent collisions and improve the reliability using configured grant resource configurations information (Cao: see ¶ [0225]).

Regarding claims 14, 22 and 30, the combined system of Fu and Hooli does not explicitly disclose receiving a retransmission command.
However, Cao discloses receiving, from the network entity, a retransmission command, wherein a probability of the UE determining the subset of the conditional CG resources that are available for the retransmission is increased based on the retransmission command (Cao: see ¶ [0099] [0107] [0113], the base station to provide retransmission resource by sending a retransmission scheduling grant).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention was made to provide receiving a retransmission command as taught by Cao, in the combined system of Fu and Hooli, so that it would provide to help resolve persistent collisions and improve the reliability using configured grant resource configurations information (Cao: see ¶ [0225]).

Regarding claim 23, the combined system of Fu, Hooli and Cao discloses wherein the UE is configured to send its own reservation messages at a predefined reservation message window (Cao: see ¶ [0178-81], UE sends a reservation signal which indicates the transmission resources during a preemption sensing window).

Regarding claim 24, the combined system of Fu, Hooli and Cao discloses wherein the UE is configured to send its own reservation messages at a predefined reservation message window only for traffic of a certain priority (Cao: see ¶ [0178-81], UE sends a reservation signal which indicates the transmission resources with resource(s) of a higher priority of the reservation during a preemption sensing window).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PETER CHEN/Primary Examiner, Art Unit 2462